Citation Nr: 1215386	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for tinnitus is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current bilateral hearing disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's December 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided herein.

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA audiology examination in May 2007 to determine the etiology of any current hearing loss found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issue of hearing loss, the Board finds that this medical examination was adequate as it was based upon a complete review of the Veteran's claims file, to include the Veteran's personal statements and history.  The May 2007 VA examiner also included an assessment of the functional impact of the Veteran's bilateral hearing loss on his occupational and daily living activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In any event, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.  The Board is cognizant of the fact that the May 2007 VA medical opinion is found not adequate with respect to the issue of tinnitus for reasons stated below.  Nevertheless, the audiological findings made specifically pertaining to the current existence of the Veteran's bilateral hearing disability are valid.  With respect to the claim denied herein, the outcome-determinative issue was whether the Veteran had current bilateral hearing disability for VA purposes.  As such, there is no prejudice to the Veteran in not remanding the case to obtain another VA examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On the Veteran's March 1966 enlistment examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
10 (20)
5 (15)
5 (10)
LEFT
5 (20)
0 (10)
10 (20)
10 (20)
10 (15)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

On an October 1966 inservice examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
10 (20)
15 (20)
LEFT
-5 (10)
-10 (0)
0 (10)
5 (15)
10 (15)

The Veteran denied hearing loss in the report of medical history.

On a November 1967 inservice examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
0
0
5
5

The Veteran denied hearing loss in the report of medical history.

On a November 1968 inservice examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
10
5
5
10
10

On his September 1969 service separation examination, the audiometry noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
0
15
5
15
25

After separation from service, in an October 2006 letter the Veteran's private physician stated that the Veteran had mild hearing loss in both ears.  The Veteran was advised to avoid loud noise.  The audiometry noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
25
30
LEFT
20
15
20
25
30

Speech audiometry revealed speech discrimination ability of 100 percent, bilaterally, although it is not indicated whether the Maryland CNC word list was used.

The Veteran filed his present claim seeking service connection for bilateral hearing loss in November 2006.  On his VA Form 21-526 (Application for Compensation and/or Pension), the Veteran reported that the onset of his bilateral hearing loss was in 1976.  He also reported that he had constant exposure to acoustic trauma during his time in the military.  Specifically, he stated that he was an aircraft loadmaster on a C-130 A model, with limited insulation, and that he spent most of his time on the plane and/or the flight line.

The Veteran underwent a VA audiology examination in May 2007.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported having difficulty hearing conversation, television and radio, especially with background noise.  He reported military noise exposure to aircraft turbo engines while serving as a crew member on a C-130A.  He denied occupational or recreational noise exposure post service.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
15
25
LEFT
5
10
5
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear, using the Maryland CNC word list.  The examiner noted that pure tone testing revealed normal hearing acuity at all test frequencies, bilaterally, except for a mild sensorineural hearing loss at 8000 Hertz in the right ear.

The examiner further noted that the Veteran's audiograms on both his military entrance and separation examinations revealed normal hearing acuity at all test frequencies, bilaterally, with no evidence of a standard threshold shift.  Based on the foregoing, the examiner concluded that the Veteran's hearing loss was not caused by or the result of military noise exposure.

The Board finds the Veteran's lay testimony regarding his military noise exposure and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from aircraft turbo engines while serving as an aircraft loadmaster spending most his time on the plane or the flight line.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

However, the medical evidence of record simply does not show a current bilateral hearing disability for VA purposes.  Id.  Post service audiograms conducted in October 2006 and May 2007 demonstrate that the Veteran's bilateral hearing does not meet the criteria to be a disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, in the absence of competent medical evidence of a hearing disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

The Veteran contends that he has bilateral hearing loss related to his service.  However, his statements are not competent evidence to establish medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a bilateral hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of hearing loss.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show a current bilateral hearing disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Based upon its review of the Veteran's claims file, the Board finds this appeal must be remanded for a new VA examination with respect to the claim of service connection for tinnitus.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In conjunction with this claim, the Veteran underwent a VA audiology examination in May 2007.  The examiner stated that hearing loss and tinnitus were at least as likely as not of the same causative factor.  With regard to the etiology of the Veteran's tinnitus, the examiner opined that "tinnitus is less likely as not caused by, or the result of, military noise exposure."  In support of this opinion, the examiner noted that service treatment records did not contain complaint of tinnitus.  The examiner further noted that the current examination did not reveal a noise-induced hearing loss which would be consistent with tinnitus.  

However, the Board finds the VA examination was not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the Veteran's impaired hearing is not considered to be a hearing disability for VA purposes because the criteria as defined in 38 C.F.R. § 3.385 are not met, the medical evidence of record shows a diagnosis of mild sensorineural hearing loss in both ears in October 2006.  Accordingly, the rationale provided by the May 2007 VA examiner appears to be insufficient.  Given the deficiencies in the May 2007 VA examination, the Board must remand this issue for another medical opinion.

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran the opportunity to identify or submit any additional pertinent VA and non-VA evidence in support of his claim of service connection for tinnitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain and associate with the claims file any updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the etiology of any tinnitus found.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a clinical examination of the Veteran, the service treatment records, post service treatment records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any degree of the Veteran's tinnitus found is related to his period of military service, or to any incident therein.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998)

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


